Title: From James Madison to Edmund Randolph, 17 October 1788
From: Madison, James
To: Randolph, Edmund


My dear friend
New York Ocr. 17. 88.
Inclosed are 4 letters from Mazzei & one from Mr. Jefferson which you will be good eno’ to dispose of. I have a letter from the former in which he begs me to add my importunities to you & Mr. Blair, for speedy succour if possible. I have one also from the latter, but it contains nothing of much consequence. His public letters to which it refers have not yet been communicated from the Office of Foreign Affairs. Through other authentic channels I learn that the States general will pretty certainly be convened in May next. The efficacy of that cure for the public maladies will depend materially on the mode in which the deputies may be selected which appears to be not yet settled. There is good reason also to presume that as the spirit which at present agitates the nation has been in a great measure caught from the American Revolution, so the result of the struggle there will be not a little affected by the character which liberty may receive from the experiment now on foot here. The tranquil & successful establishment of a great reform by the reason of the community, must give as much force to the doctrines urged on one side, as a contrary event would do to the policy maintained on the other.
As Col. Carrington will be with you before this gets to hand I leave it with him to detail all matters of a date previous to his departure. Of a subsequent date, I recollect nothing worth adding. I requested him also to confer with you in full confidence on the appointments to the Senate & to the H. of Reps. so far as my friends may consider me in relation to either. He is fully possessed of my real sentiments and will explain them more conveniently than can be done on paper. I mean not to decline an agency in launching the new Govt. if such should be assigned me in one of the Houses, and I prefer the latter chiefly because if I can render any service there, it can only be to the public, and not even in imputation, to myself. At the same time my preference I own is somewhat founded on the supposition that the arrangements for the popular elections may secure me agst. any competition which wd. require on my part any step that wd. speak a solicitude which I do not feel, or have the appearance of a spirit of electioneering which I despise.
I am led not only by the want of matter but by a cut I have just given my thumb & which makes writing tedious & disagreeable, to conclude; with assurances of Affecte regard I am
Js. Madison Jr
